Exhibit 10.1

RETENTION BONUS AGREEMENT

This Retention Bonus Agreement (this “Agreement”) is made and entered into as of
December 4, 2019, by and between Buckeye Pipe Line Services Company (the
“Company”) and [●] (the “Employee”).

WHEREAS, this Agreement is being entered into in connection with the closing of
the transactions contemplated by that certain Agreement and Plan of Merger (the
“Merger Agreement”), dated as of May 10, 2019, by and among Buckeye Partners,
L.P. (“BPL”), Hercules Intermediate Holdings LLC (“Parent”), Hercules Merger Sub
LLC (“Merger Sub”), the Company, and Buckeye GP LLC, the general partner of the
Partnership (the “Merger Agreement”), pursuant to which Merger Sub will be
merged with and into BPL, with BPL surviving the merger as a subsidiary of
Parent (the “Merger”) and pursuant to which the Company may be purchased by
affiliates of Parent;

WHEREAS, in connection with and subject to the completion of the Merger, the
Company desires to provide the Employee with the opportunity to receive a
retention bonus related to the Employee’s continued employment with the Company
through the six-month and eighteen-month anniversaries of the Closing Date (as
defined in the Merger Agreement); and

WHEREAS, the Employee desires to continue employment with the Company subject
to, among other things, the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.    Retention Bonus. Provided that the Employee fully satisfies each of the
conditions set forth in this Agreement (including, without limitation, Section 2
below), the Company shall pay the Employee a lump sum of $[●] (the “First
Retention Bonus”), within thirty (30) days following the six-month anniversary
of the Closing Date (the “First Retention Date”), and a lump sum of $[●] (the
“Second Retention Bonus” and together with the First Retention Bonus, the
“Aggregate Retention Bonus”), within thirty (30) days following the
eighteen-month anniversary of the Closing Date (the “Second Retention Date”) or
earlier as provided herein.

2.    Conditions to Eligibility. To be eligible for the First Retention Bonus
and Second Retention Bonus, the Employee must (i) remain continuously employed
in Good Standing (as defined below) with the Company during the period
commencing on the date hereof and ending on the First Retention Date and Second
Retention Dates, respectively, and (ii) execute and not revoke a Release (as
defined below) with respect to both the First Retention Bonus and Second
Retention Bonuses, respectively. If the Employee is not employed in Good
Standing as of the First Retention Date, the Employee will not be entitled to
receive any portion of the Aggregate Retention Bonus, and if the Employee is not
employed in Good Standing on the Second Retention Date, the Employee will not be
entitled to receive any portion of the Second Retention Bonus. “Good Standing”
means the Employee (i) is employed by the Company (or an affiliate of the
Company or BPL, not including any affiliates of IFM Global Infrastructure Fund
that are otherwise unrelated to the Company or BPL) and has not tendered oral or
written notice of intent to resign without Good Reason (as defined below)
effective as of a date on or before the First Retention Date or the Second
Retention Date, as applicable; (ii) has not behaved in a manner that would
reasonably be expected to be grounds for discharge for Cause (as defined below);
and (iii) is in full compliance with the terms and provisions set forth in this
Agreement.



--------------------------------------------------------------------------------

3.          Termination of Employment.

(a)    Resignation; Termination for Cause. The Employee shall become ineligible
for any payment of the First Retention Bonus or Second Retention Bonus, as
applicable, if the Employee resigns the Employee’s employment prior to the First
Retention Date or Second Retention Date, as applicable, for any reason other
than Good Reason, or if the Employee commits any action that results in
termination by the Company for Cause prior to the First Retention Date or Second
Retention Date, as applicable.

(b)    Termination by the Company Without Cause, by the Employee for Good Reason
or Resulting from Disability or Death. If, on or after the Closing Date but
prior to the First Retention Date or Second Retention Date, as applicable, the
Employee’s employment is terminated (i) without Cause by the Company, (ii) by
the Employee for Good Reason, (iii) by the Company as a result of the Employee’s
Disability (as defined below), or (iv) as result of the Employee’s death, the
Employee shall be paid any unpaid portion of the Aggregate Retention Bonus. The
Aggregate Retention Bonus (or portion thereof) paid pursuant to this Section
shall be paid within thirty (30) days of the Employee’s date of termination,
provided that the Employee executes the Release (other than in the event of
death).

(c)    Definitions.

i.    “Cause” means the Employee (i) has materially breached any provision of
the Employee’s employment, severance or service contract with the Company (or
any affiliate) or Sections 5 or 6 of this Agreement, (ii) has engaged in
disloyalty to the Company (or any affiliate), including, without limitation,
fraud, embezzlement, theft, commission of a felony or proven dishonesty,
(iii) has disclosed trade secrets or confidential information of the Company (or
any affiliate) to persons not entitled to receive such information, or (d) has
breached any written non-competition, non-solicitation, non-disparagement,
invention assignment or confidentiality agreement or provision between the
Employee and the Company (or any affiliate).

ii.    “Disability” means the Employee becoming disabled within the meaning of
Section 22(e)(3) of the Code, a long-term disability as determined under the
long-term disability plan of the Company (or any affiliate), which is applicable
to the Employee, or as otherwise determined by the Company.

iii.    “Good Reason” means the occurrence, without the Employee’s express
written consent, of any of the following events: (i) a material diminution in
the Employee’s duties from those in effect on the date immediately preceding the
Closing Date; or (ii) a material reduction in the Employee’s annual rate of base
salary or annual target bonus opportunity as in effect on the date immediately
preceding Closing Date. Notwithstanding the foregoing, the Employee shall not
have Good Reason for termination unless (i) the Employee gives written notice of
termination for Good Reason within thirty (30) days after the event giving rise
to Good Reason occurs, (ii) the Company does not cure the action or failure to
act that constitutes the grounds for Good Reason, as set forth in the Employee’s
notice of termination, within thirty (30) days after the date on which the
Employee gives written notice of termination and (iii) the Employee actually
resigns within thirty (30) days following the expiration of the Company’s thirty
(30)-day cure period.

 

2



--------------------------------------------------------------------------------

iv.    “Release” means a general release, in a form attached hereto on Exhibit
A.

4.    Good Reason Termination Acknowledgement. As a condition to the retention
bonus rights set forth in this Agreement, the Employee acknowledges and agrees
not to resign for good reason under the terms of any other applicable severance
or other employment agreement, solely as a result of the change in BPL from a
publicly traded partnership to a private partnership resulting from the Merger.
For example, serving as an executive officer of a privately held partnership
with substantially the same duties and responsibilities as such person held
prior the Merger shall not constitute good reason pursuant to the foregoing
acknowledgement.

5.    Confidentiality of this Agreement. The Employee agrees that, at all times,
the existence, terms and conditions of this Agreement will be kept secret and
confidential by the Employee and will not be disclosed voluntarily to any third
party, except: (i) to the Employee’s spouse, if applicable, (ii) to the extent
required by law, provided, that, if legally permitted, Employee shall provide
the Company with legal notice of such requirement and an opportunity to seek a
protective order; (iii) in connection with any claim to enforce, interpret or
determine the scope, meaning, or effect of this Agreement; or (iv) to obtain
confidential legal, tax or financial advice with respect thereto; provided,
that, the Employee shall advise any individual or entity referenced in clauses
(i) or (iv) above that the existence, terms and conditions of the Agreement
shall be kept secret and confidential and any disclosure by any such individual
or entity shall be treated as a breach of this Agreement by the Employee.

6.    Non-Disparagement. Except as provided in Section 7, the Employee hereby
agrees that, in communications with persons other than the Company (or any
affiliate), the Employee shall not disparage in any way and shall always speak
well of the Company (or any affiliate) and their employees, and under no
circumstances shall the Employee, in communications with persons other than the
Company (or any affiliate), criticize or disparage any business practice,
policy, statement, valuation or report that is made, conducted or published by
such entities or individuals. Similarly, the Company shall instruct its officers
and directors to not disparage the Employee. Notwithstanding the foregoing, this
Section shall not be construed to prohibit or restrain any criticism or other
statements made in communications exclusively between or among the Company (or
any affiliate) or their respective employees, agents or representatives to the
extent such communications or statements are made in the ordinary course of
business or in the discharge by the Employee of the Employee’s duties and
responsibilities on behalf of the Company (or any affiliate). The obligations of
the Employee under this Section shall continue after the termination of the
Employee’s service to the Company (or any affiliate). The Employee acknowledges
that any violation of this Section may cause irreparable injury to the Company
(or any affiliate) for which monetary damages are inadequate and difficult to
compute. Accordingly, this Section may be enforced by specific performance, and
prospective breaches of this Section may be enjoined.

7.    Reports to Government Entities. Nothing in this Agreement restricts or
prohibits the Employee from initiating communications directly with, responding
to any inquiries from, providing testimony before, providing confidential
information to, reporting possible violations of law or regulation to, or from
filing a claim or assisting with an investigation directly with a self-

 

3



--------------------------------------------------------------------------------

regulatory authority or a government agency or entity, including the U.S. Equal
Employment Opportunity Commission, the Department of Labor, the National Labor
Relations Board, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. However, to the
maximum extent permitted by law, the Employee hereby waives the Employee’s right
to receive any individual monetary relief from the resulting from such claims or
conduct, regardless of whether the Employee or another party has filed them, and
in the event the Employee obtains such monetary relief the Company will be
entitled to an offset for the payments made pursuant to this Agreement. This
General Release does not limit the Employee’s right to receive an award from any
Regulator that provides awards for providing information relating to a potential
violation of law. The Employee does not need the prior authorization of the
Company to engage in conduct protected by this Section, and the Employee does
not need to notify the Company that the Employee has engaged in such conduct.
Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law. Pursuant to the Defend Trade
Secrets Act of 2016, the Employee will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of the trade
secrets of the Company or any of its affiliates that is made by the Employee
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

8.    No Employment Rights. This Agreement does not modify or alter the at-will
status of the Employee’s employment with the Company. This Agreement will not
give the Employee any right to continued employment with the Company. The
Employee is free to resign at any time, for any reason or for no reason.
Similarly, the Company is free to conclude its employment relationship with
Employee at any time, for any reason, with or without Cause, and with or without
prior notice.

9.    Amendment and Duration of this Agreement. No provision of this Agreement
may be modified, waived, or discharged unless such waiver, modification, or
discharge is agreed to in writing signed by the Employee and the Company. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement. This Agreement shall remain in effect
until payment of the Aggregate Retention Bonus or until such time as the Company
determines that the conditions set forth this Agreement have not been met.

10.    Withholding/ Right of Set-off. All payments under this Agreement are
compensatory and will be made subject to applicable tax withholding, and the
Company will withhold from any payments under this Agreement all federal, state
and local taxes as they are required to withhold pursuant to any law or
governmental rule or regulation. The Employee will bear all expense of, and be
solely responsible for, all federal, state and local taxes due with respect to
any payment received under this Agreement. The Company may offset against any
payment due the Employee hereunder amounts then owed by the Employee to the
Company.

 

4



--------------------------------------------------------------------------------

11.    Successors and Assigns. The provisions of this Agreement are legally
binding upon and will inure to the benefit of the Company and its respective
successors and assigns. The Employee’s rights and obligations under this
Agreement will not be transferable by assignment or otherwise, without the prior
written consent of the Company. In the event of the Employee’s death, any
amounts otherwise due to the Employee under this Agreement shall be paid to the
Employee’s estate.

12.    Non-Benefit Bearing Payments and Terms. Any amounts to be paid under this
Agreement will not be treated as compensation for purposes of computing or
determining any additional benefit payable under any bonus plan, savings plan,
insurance plan, pension plan, or other employee benefit plan maintained by the
Company, including any parent, subsidiaries or affiliate of the Company.

13.    Application of Section 409A of the Internal Revenue Code. This Agreement
is intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and its corresponding regulations, or an exemption, and
payments may only be made under this Agreement upon an event and in a manner
permitted by Section 409A of the Code, to the extent applicable. Payments under
this Agreement are intended to be exempt from Section 409A of the Code under the
“short-term deferral” exception, to the maximum extent applicable. For purposes
of Section 409A, each payment shall be treated as a separate payment and the
right to a series of payments under this Agreement shall be treated as a right
to a series of separate payments. In no event shall the timing of the Employee’s
execution of the Release, directly or indirectly, result in the Employee
designating the calendar year of payment, and if a payment that is subject to
execution of the Release could be made in more than one taxable year, payment
shall be made in the later taxable year Notwithstanding anything in this
Agreement to the contrary, if required by Section 409A, if the Employee is
considered a “specified employee” for purposes of Section 409A and if payment of
any amounts under this Agreement is required to be delayed for a period of 6
months after separation from service pursuant to Section 409A, payment of such
amounts shall be delayed as required by Section 409A, and the accumulated
amounts shall be paid in a lump sum payment within ten (10) days after the end
of the 6-month period. If the Employee dies during the postponement period prior
to the payment of benefits, the amounts withheld on account of Section 409A
shall be paid to the personal representative of the Employee’s estate within
sixty (60) days after the date of the Employee’s death.

14.    Effective Date; Governing Law. This Agreement shall become effective and
be binding on the parties hereto, and any successor to or assignee of the
Company, as of the Closing Date. If the Merger Agreement is terminated or the
Closing Date does not otherwise occur, this Agreement shall be void ab initio
and of no further force or effect. This Agreement shall be governed by the laws
of the [State of Texas] [Commonwealth of Pennsylvania] without giving effect to
its principles of conflict of laws.

[SIGNATURES ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written above.

 

BUCKEYE PIPE LINE SERVICES COMPANY

By:

 

 

Name:

 

Title:

 

 

EMPLOYEE

 

[●]

[SIGNATURE PAGE TO RETENTION BONUS AGREEMENT]